       Case 1:18-cv-08653-VEC-SDA Document 143 Filed 08/19/20 Page 1 of 3

                                                        USDC SDNY
                                                        DOCUMENT
UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                           DOC #:
                                                        DATE FILED: 08/19/2020
 D. GEORGE SWEIGERT,

                                Plaintiff,
                                                                18-CV-8653 (VEC)
                    -against-
                                                                      ORDER
 JASON GOODMAN,

                                Defendant.

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 18, 2020, Plaintiff, pro se, moved for reconsideration of the

Court’s ruling granting Defendant leave to amend Defendant’s counterclaims, Dkts. 141, 142;

        WHEREAS Plaintiff contends the Court’s ruling was unfair because it denied Plaintiff’s

request to file a second amended complaint while granting Defendant leave to amend, Dkt. 142;

        WHEREAS Plaintiff also contends that the Court’s ruling was unfair because it granted

Defendant more time to amend than it granted Plaintiff to amend his amended complaint a year

ago, Dkt. 142;

        WHEREAS Plaintiff also argues that the Court’s summary description of the case was

unduly prejudicial because the Court described the parties as being engaged in “outlandish

conspiracy theories and accusing one another of criminal conduct and other misbehavior on the

internet,” Dkt. 142; and

        WHEREAS Plaintiff also appears to renew his request to amend his claims for intentional

or negligent infliction of emotional distress, citing more instances of online mudslinging, Dkt.

142;

        IT IS HEREBY ORDERED that the motion for reconsideration is DENIED. Plaintiff’s

invocation of Rule 59(e) of the Federal Rules of Civil Procedure is misguided; that rule provides
      Case 1:18-cv-08653-VEC-SDA Document 143 Filed 08/19/20 Page 2 of 3




for an amendment of a final judgment, which has not been issued in this case. Regardless,

Plaintiff has not provided any basis for reconsideration of the Court’s ruling. See Kolel Beth

Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (“A

motion for reconsideration should be granted only when the defendant identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” (citation omitted)).

       Whether or not further leave to amend is granted is based on the Court’s assessment of

the futility of such an amendment; the number of prior amendments is not necessarily

dispositive. Nor is there any numerical unfairness to allow Defendant to file a third pleading—

Plaintiff has filed at least four actual or proposed pleadings, all of which were reviewed by the

Court for any possibility of success. See Dkt. 1 (complaint); Dkt. 5 (amended complaint); Dkt.

39-1 (proposed second amended complaint); Dkt. 88 (second amended complaint filed after

previously proposed second amended complaint was rejected by this Court). There is also no

unfairness in the Court’s setting of deadlines; the Court granted what it believed was sufficient

time for Defendant to amend, which is informed, among other things, by the impact that the

COVID-19 pandemic may have on a litigant’s ability to compose and transmit filings. To the

extent that Plaintiff takes issue with the Court’s threat of sanctions last year, see Dkt. 87, the way

not to be treated as a vexatious litigant is to not inundate the Court with filings that are as

frivolous as they are voluminous.

       Finally, Plaintiff has not provided any reason to reconsider denial of leave to amend his

emotional distress claims. Contrary to his suggestion, the Court did not deny him further leave

because of the parties’ proclivities for conspiratorial thinking. Rather, as explained in the Court’s

previous order, Dkt. 140, none of Plaintiff’s submissions has provided even a hint of Plaintiff



                                                    2
      Case 1:18-cv-08653-VEC-SDA Document 143 Filed 08/19/20 Page 3 of 3




being able to satisfy the elements of an IIED or NIED claim, including the element of severe

emotional distress. Plaintiff’s motion again provides no information to support an IIED or NIED

claim and instead attempts to take the Court down irrelevant rabbit holes; and even if he could

provide additional facts, the motion would fail unless the information could not have been

previously discovered. The term “outlandish conspiracy theories” also remains, in the Court’s

view, the most succinct way of contextualizing the parties’ fracas.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and Defendant,

noting service on the docket. The Clerk is further requested to terminate the pending motion at

docket entry 141.


SO ORDERED.
                                                     ______________________________
Date: August 19, 2020                                      VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 3
